Rose, J.
Appeal from an order of the Supreme Court (Kane, J.), entered September 27, 2000 in Sullivan County, which denied Michael D. Altman’s motion to intervene.
Following denial of his motion to intervene, the proposed intervener failed to obtain a stay of further proceedings from either Supreme Court or this Court. The parties then entered into a stipulation fully settling the action, and that stipulation was so ordered by Supreme Court on January 26, 2001 and filed with the County Clerk on February 2,' 2001.
When the underlying action has been settled by the parties, an appeal becomes moot (see, Dagny Mgt. Corp. v Dolphin Dev. Corp., 136 AD2d 880, lv denied 71 NY2d 806, appeal dismissed 72 NY2d 854). Inasmuch as the proposed intervenor’s rights are purely derivative, they will not survive settlement of the action (see, ADJMI 936 Realty Assocs. v New York Prop. Ins. Underwriting Assn., 224 AD2d 319). Accordingly, this appeal is dismissed as moot.
Mercure, J. P., Peters, Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, with costs.